NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                            IN THE DISTRICT COURT OF APPEAL
                                            OF FLORIDA
                                            SECOND DISTRICT



MICHAEL G. KAHLERT,                         )
                                            )
             Appellant,                     )
                                            )
v.                                          )      Case No. 2D18-3945
                                            )
STATE OF FLORIDA,                           )
                                            )
             Appellee.                      )
                                            )

Opinion filed September 16, 2020.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court for
Hillsborough County; Laura Ward, Judge.



Howard L. Dimmig, II, Public Defender and
Megan Olson, Assistant Public Defender,
Bartow, for Appellant.

Ashley Moody, Attorney General,
Tallahassee, for Appellee.


PER CURIAM.


             Affirmed.


KHOUZAM, C.J., and BLACK, JJ., and CASE, JAMES, R., ASSOCIATE SENIOR
JUDGE, Concur.